Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 9 January 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Jan: 9: 1793.

Since the 26. of October I have not passed 6 successive days at Monticello and consequently have not paid that attention to the work you requested me to direct, which I could have wished. It is by no  means so forward as it might have been. The Window frames which you ordered were prepared immediately. A quantity of Stone which appears to me to be about ⅔ of what will be required has been brought to the top of the Mountain. Jupiter from what I can learn has not raised more than ¼ of the lime-stone you ordered: he is now at work with 2 assistants. The 2 men who were with Colvard return on the 17: when with 2 others they will begin to get timber for the stables &c. I was grieved on my arrival last night to find poor little Anna much indisposed again. She looks pale today but we are comforted by finding a large jaw-tooth which has just pierced the gum. We have no reason to apprehend a return of her former disorder. Patsy and the little boy are well. We are extremely anxious to be assured that you and Polly are in good health. Your most affectionate friend & hble Servt.

Th: M. Randolph

